NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on February 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,775,663 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Allowable Subject Matter
Claims 21-25, 27-35, and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, the prior art of record, either alone or taken in combination, fails to disclose or render obvious “A method of beginning an ablation procedure using a multi- electrode ablation system, the method comprising: increasing a temperature at each electrode of a plurality of electrodes until the temperature at each electrode reaches a first temperature set-point, wherein a respective rate of increase of the temperature at each electrode of the plurality of electrodes is limited to a respective predetermined first rate of increase at each electrode while the temperature at each electrode is increasing to the first temperature set-point, and wherein the respective predetermined first rate of increase is not the same for each electrode of the plurality of electrodes; and following a respective dwell period at each electrode after the 
Regarding independent claim 31, the prior art of record, either alone or taken in combination, fails to disclose or render obvious “A multi-electrode ablation system comprising: a power supply configured to be coupled to a plurality of electrodes; and a controller coupled to the power supply, the controller configured to: increase a temperature at each electrode of the plurality of electrodes until the temperature at each electrode of the plurality of electrodes reaches a first temperature set-point, wherein a respective rate of increase of the temperature at each electrode of the plurality of electrodes is limited to a respective predetermined first rate of increase at each electrode while the temperature at each electrode of the plurality of electrodes is increasing to the first temperature set-point, and wherein the respective predetermined first rate of increase is not the same for each electrode of the plurality of electrodes; and following a respective dwell period at each electrode after the temperature reaches the first temperature set-point, increase the temperature at each electrode of the plurality of electrodes at a respective predetermined second rate of increase until the temperature at each electrode of the plurality of electrodes reaches a second temperature set-point, wherein the respective dwell period is not the same for each electrode of the plurality of electrodes, wherein the respective predetermined 
The closest prior art of record is identified as US Patent No. 6,123,702 to Swanson. 
Swanson discloses an ablation system for controlling power supplied to a probe (abstract). The controller uses an algorithm with a temperature set point that varies over time using a variable temperature set point curve (Col. 19, Lines 20-26). This control curves increases the temperature to a first and second predetermined set point at a predetermined rate (Col. 19, Line 43-Col. 20, Line 2).  As seen in Fig. 13, a dwell period occurs between the first and second predetermined temperature. Although the system increases the temperature at individually controlled electrodes, the system utilizes a single overall predetermined rate as opposed to a first and second predetermined rate that is different for each electrode as required by independent claims 21 and 31. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794